Citation Nr: 0602806	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-16 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to December 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In October 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board also received additional evidence from the veteran 
at the October 2005 Travel Board hearing, which was 
accompanied by a waiver of the RO's right to initial 
consideration of the new evidence.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects, 69 
Fed. Reg. 53,807 (Sept. 3, 2004) (to be codified at 38 C.F.R. 
§§ 19.9, 20.1304(c)).  Accordingly, the Board will consider 
the new evidence in the first instance in conjunction with 
the issue on appeal.        
  

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  In an unappealed August 1993 decision, the Board found 
that the veteran's claim for service connection of bilateral 
hearing loss was not well-grounded because the veteran did 
not suffer a recognizable hearing impairment as defined by VA 
regulation.  

3.  Evidence received subsequent to the August 1993 Board 
decision was not of record at the time of the last prior 
final denial of the claim, relates to an unestablished fact 
necessary to substantiate the veteran's claim, and raises a 
reasonable possibility of substantiating the claim.  

4.  There is competent medical evidence of record that the 
veteran's currently diagnosed bilateral sensorineural hearing 
loss is causally linked to his likely in-service noise 
exposure; however, conversational range hearing loss is not 
shown.      


CONCLUSIONS OF LAW

1.  The August 1993 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 19.104 (1990).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for hearing loss 
is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2005).  

3.  Bilateral sensorineural hearing loss was incurred in 
active service; the veteran does not have conversational 
range hearing loss which was incurred in or aggravated by 
service.   38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2005).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.


III.	New and Material Evidence

Evidence

In June 1991, the veteran filed a claim for service 
connection for bilateral hearing loss.  The RO denied the 
veteran's claim in its July 1991 rating decision reasoning 
that there was no evidence of sensorineural hearing loss to a 
degree of 10 percent disablement within one year of military 
separation.  The RO also noted that the veteran's service 
medical records were negative for hearing loss and hearing at 
separation was normal.  The Board again denied the veteran's 
claim in its August 1993 decision reasoning that the veteran 
did not have a hearing impairment as defined by VA 
regulation.  The veteran did not appeal the Board's decision, 
and it became final.  

The Board considered the following evidence prior to 
rendering its August 1993 rating decision denying the 
veteran's claim.

The service medical records show that the veteran's hearing 
was consistently demonstrated to be within normal limits 
during service (from 1982 to 1988).  There were no 
complaints, findings, or treatment of hearing loss 
documented.  In addition, the veteran reported that he had no 
hearing loss at discharge.       

The veteran's DD Form 214 reveals that he served as a mortar 
man.

An April 1991 VA consultation sheet and audiological 
evaluation report show that the veteran presented with 
complaints of tinnitus in his right ear and indicated that 
his hearing was "ok."  The audiogram shows pure tone 
thresholds exhibited by the veteran depicted by graph and 
were not interpreted in decibels for each frequency depicted 
in the audiogram. See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data).  The veteran's speech discrimination 
scores were 100 percent for the right ear and 96 percent for 
the left ear.  The VA audiologist noted that the veteran's 
speech discrimination was "excellent at conversational 
loudness."  The assessment further revealed that the 
veteran's hearing was within normal limits bilaterally with a 
moderate hearing loss at 6000 Hz and 8000 Hz for the right 
ear.  After reviewing the results of the veteran's audiogram, 
the VA examining physician wrote that the veteran had high 
frequency sensorineural hearing loss in the right ear and 
would return for auditory brain-stem response (ABR) in three 
months.  Neither examiner specifically offered an opinion as 
to the etiology of the veteran's hearing loss; however, it 
was noted that the veteran was in the marine infantry and had 
a history of noise exposure in service.

The April 1991 Brainstem Auditory Evoked Potential (BAEP) 
report shows a normal impression.

In his November 1991 Notice of Disagreement (NOD), the 
veteran explained that he was exposed to loud and sudden 
noises while serving as a mortar man in the military.  He 
also indicated that he was not allowed to wear adequate 
hearing protection.  In addition, he reported that the drug 
"quinine," which he took for treatment of malaria in 
service, contributed to his hearing loss.  

The veteran testified at a hearing before a Hearing Officer 
in April 1992.  The hearing transcript is of record.

The following evidence was associated with the claims file 
after the August 1993 Board decision.  

The April 1991 VA audiological evaluation described above was 
resubmitted.  

The March 2002 VA audiological evaluation report shows that 
the veteran reported that his hearing had worsened.  The 
veteran's history of noise exposure during service was also 
noted.  The audiogram shows pure tone thresholds exhibited by 
the veteran depicted by graph and were not interpreted in 
decibels for each frequency depicted in the audiogram.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data).  
Speech discrimination scores were shown to be 100 percent in 
the left and right ears.  The VA audiologist noted an 
assessment of bilateral high frequency sensorineural hearing 
loss.  She further explained that the left ear was mild at 
6000 Hz and the right ear was mildly moderate at 6000 Hertz.  
In addition, she concluded that the veteran's hearing loss 
was "more likely than not due to noise while in the 
military."

In March 2002 correspondence, the VA audiologist noted that 
the veteran was seen for a comprehensive hearing test, 
tympanometry, reflex testing and reflex decay testing.  She 
again wrote that the results indicated a bilateral high 
frequency sensorineural hearing loss that was mildly moderate 
in the right ear at 6000 Hz and above and mild in the left 
ear at 6000 Hz and above.  

The January 2004 VA clinical record notes that the veteran 
had hearing within normal limits for his left and right ears 
except for moderate high frequency hearing loss at 6000 Hz 
and 8000 Hz for the right ear and a mild sensorineural loss 
at 6000 Hz in the left ear.  Speech recognition scores were 
94 percent in the right ear and 96 percent in the left ear.

The February 2004 VA clinical record reveals that the veteran 
again demonstrated hearing within normal limits in his right 
and left ears through 4000 Hz followed by a mild high 
frequency sensorineural hearing loss at 6000 Hz and 8000 Hz.  
Speech recognition scores were 100 percent for both ears.  

In September 2004, a private otolaryngologist noted that the 
veteran had a 20 year history of bilateral hearing loss.  He 
wrote that the veteran's symptoms began in the early 1980s 
when he was exposed to loud noise as part of his occupation 
with the Marine Corps.  After physical examination, the 
physician noted an impression of a noise-induced hearing loss 
secondary to his service with the Marine Corps.  

The September 2004 private audiogram again shows pure tone 
thresholds exhibited by the veteran depicted by graph and 
were not interpreted in decibels for each frequency depicted 
in the audiogram. See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data).  It is noted, however, that the veteran 
demonstrated mild high frequency sensorineural hearing loss 
in the left ear and mild to severe sensorineural hearing loss 
in the right ear - mild at 250, 500, 3000, and 4000 Hz and 
severe at 6000 and 8000 Hz.  It is also noted that the 
veteran showed decreased hearing at all frequencies except 
2000 Hz since his previous audio examination in March 2002.  
The speech recognition scores were shown as 100 percent for 
the right ear and 96 percent for the left ear.   

The September 2004 letter written by private audiologists 
further noted that the audiologic assessment of the veteran 
revealed a mild low frequency sensorineural hearing loss 
sharply sloping to severe in the high frequencies (above 3000 
Hz) in the right ear.  The results for the left ear revealed 
a mild high frequency sensorineural hearing loss above 2000 
Hz.  Speech audiometry scores revealed a slight loss of 
acuity with excellent word recognition scores bilaterally.  
They further wrote that the test results indicated that the 
veteran's hearing loss in the right ear had progressed by 10 
to 30 dB throughout the frequency range.  The speech scores 
had also decreased by 10 to 15 dB bilaterally.  
   
Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for hearing loss was 
received in April 2002.  Thus, the revised definition of 
"new and material evidence" is applicable to his claim.  
	
Analysis

After careful review of the submissions described above, the 
Board finds that the March 2002 VA audiological evaluation 
report and the September 2004 private audiological reports 
constitute new and material evidence because they were not 
considered by VA prior to the August 1993 Board decision, 
reflect a diagnosis of bilateral high frequency sensorineural 
hearing loss, and relate the veteran's currently diagnosed 
sensorineural hearing loss to his claimed in-service noise 
exposure during military service.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


IV.	Service Connection for Hearing Loss

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, specifically, sensorineural 
hearing loss, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

Analysis

The veteran contends that he currently suffers from hearing 
loss due to acoustic trauma sustained during service.  

The Board notes that the medical evidence of record shows 
that the current severity of hearing loss in the veteran's 
right and left ears does not meet the threshold levels of a 
hearing impairment as defined by VA regulation.  38 C.F.R. 
§ 3.385 (2005).  Thus, the veteran's reported pure tone 
thresholds preclude a grant of service connection for hearing 
loss under 38 C.F.R. § 3.385.  Id.  

Nonetheless, the March 2002 VA examiner and the September 
2004 private examiner diagnosed bilateral sensorineural 
hearing loss due to military noise exposure.  The Board 
additionally finds the veteran's contention that he was 
exposed to significant noise exposure during service 
credible.  Exposure to loud noise is consistent with the 
veteran's military occupational specialty of mortar man.  
Thus, a causal link has been established by competent medical 
opinion between the veteran's noise exposure in service and 
his currently diagnosed bilateral sensorineural hearing loss.  
Accordingly, service connection for bilateral sensorineural 
hearing loss is warranted in this case.  See 3.303(d)(2005) 
(providing that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service). 



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened.

Service connection for bilateral sensorineural hearing loss 
is granted.

Service connection for a conversational range hearing loss is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


